Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/09/2021 has been entered.
Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses an Optical Time-Domain Reflectometry (OTDR) method for characterizing an optical fiber link, the OTDR method comprising from at least one first OTDR acquisition, identifying one or more events along the optical fiber link and estimating a value of at least one characteristic associated with each said one or more events, if and only if it is determined that the estimated value of at least one characteristic associated with at least one of said events does not meet an evaluation criterion determining one or more 
As for claim 10, none of the prior arts alone or in combination discloses a non-transitory computer-readable storage medium comprising instructions that, when executed, cause a processor to perform the steps of a processing unit receiving the OTDR trace and configured for identifying one or more events along the optical fiber link from at least one OTDR trace, and estimating a value of at least one characteristic associated with each said one or more events; and
if and only if it is determined that the estimated value of at least one characteristics associated with at least one of said events does not meet an evaluation criterion, determining values of one or more OTDR acquisition parameters for a second OTDR acquisition to be performed toward the optical fiber link to assess said at least one of said events, wherein said OTDR acquisition parameters comprises a second pulse width different from said first pulse width;
wherein said at least one characteristic that does not meet an evaluation criterion comprises at least one of an insertion loss associated with said at least one of said events, and a reflectance associated with said at least one of said events.
As for claim 16, none of the prior arts alone or in combination discloses a non-transitory computer-readable storage medium comprising instructions that, when executed, cause a processor to perform the steps of from said at least one first OTDR acquisition, identifying one or more events along the optical fiber link and estimating a value of at least one characteristic associated with each said one or more events; and
if and only if it is determined that the estimated value of at least one characteristic associated with at least one of said events does not meet an evaluation criterion;
determining values of one or more OTDR acquisition parameters for a second OTDR acquisition to be performed toward the optical fiber link to assess said at least one of said events, wherein said OTDR acquisition parameters comprise a second pulse width different from said first pulse width;
wherein ease at least one characteristic that does not meet an evaluation criterion comprises at least one of an insertion loss associated with said at least one of said events, and a reflectance associated with said at least one of said events.
The closest prior art, Yong (CN201947269 U) discloses an Optical Time-Domain Reflectometry (OTDR) system and method that locates faults within fiber optic cable by inserting two optical pulse signals into said optical cable and detecting the different power loss on the return signals of the two.
Yong does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1, 10, and 16; 
Claims 2-4, 6-9, 11-15, and 17-19 are allowed due to their dependency of either claim 1, 10, or 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument, see amendments, filed 04/09/2021, with respect to claims 1-4 and 6-19 they have been fully considered and are persuasive.  The 35 USC § 102 rejection of claims 1-4 and 6-19 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886